  Case 15-30125                 Doc 1305    Filed 11/08/18 Entered 11/08/18 19:24:30     Desc Main
                                             Document     Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA




   In re:
   The Archdiocese of Saint Paul and                         AMENDED ORDER ALLOWING
   Minneapolis,                                              FIFTH INTERIM APPLICATION FOR
                                                             COMPENSATION AND
                                                             REIMBURSEMENT OF EXPENSES
                                                             TO STINSON LEONARD STREET
                                                             LLP
                                            Debtor.          BKY 15-30125



 At Minneapolis, Minnesota, November 8, 2018.

                       This case is before the court on the fifth interim application of Stinson

 Leonard Street LLP for allowance of compensation and reimbursement of expenses.

 Based on the application and the file,

                       IT IS ORDERED:         Compensation to Stinson Leonard Street LLP of

 $2,657,652.25 and reimbursement of expenses of $56,295.74 are allowed.




                                                      /e/ Robert J. Kressel
                                                      ROBERT J. KRESSEL
                                                      UNITED STATES BANKRUPTCY JUDGE


NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 11/08/2018
Lori Vosejpka, Clerk, by LH
